'
                     Case 1:16-cr-00521-JSR Document 90 Filed 12/19/18 Page 1 of 1




                                                                         U.S. Department of Justice

                                                                        Umted States Attorney
                                                                        Southern D1strzct ofNew York



                                                                       The Stlvio J Mollo Bur!dtng
                                                                       One Saint Andrews Pla::a
                                                                       New York. New York /0007


                                                                       December I 7, 20 I 8
    BYECF

    Hon. Colleen McMahon
    United States District Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl St.
    New York, NY I 0007-1312                                                                ;t
                                                                                            §:ll~
                                                                                                 !I   •l




                        Re:      United States v. Andy Gyamfi, S4 16 Cr. 521 ( C M ) ~
                                     .                                                                         ~
                                                                                                                     A l~-tl /
                                                                                                                         ~ /,tt.t:    - -
    Dear Judge McMahon:                                                                                              -               ~

            As the Court is aware, this matter is scheduled for trial on February 26, 2019. The
    parties are currently conferring about various evidentiary issues in an effort to streamline the trial
    and resolve potential disputed issues that would require a pretrial evidentiary ruling. To allow
    the parties to continue these conversations, the parties jointly request that the Court set the
    following amended pretrial filing schedule: pretrial motions due January 7, 2019; responses due
    January 21, 2019; replies due January 28, 2019. 1

                                                                       Respectfully submitted,

                                                                       GEOFFREY S. BERMAN
                                                                       United States Attorney


                                                             By:            :2~i
                                                                       Jatec!'Lenow/Hagan ~Cotten
                                                                       Assistant United States Attorneys
                                                                                                           /f/U-'-
                                                                       (212) 637-1068/2410


    Cc: All Defense Counsel (by ECF)
    1 This   is a corrected version of a letter sent earlier today, in which the Government mistakenly listed the trial date as
    being m 2018 rather than 2019.
